IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40465

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 632
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 20, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JEFFREY DAVID BELANGER,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Jeffrey David Belanger pled guilty to burglary. Idaho Code § 18-1401. The district court
sentenced Belanger to a unified sentence of five years with two years determinate and retained
jurisdiction. Following the period of retained jurisdiction, the district court placed Belanger on
probation. After Belanger twice admitted to violating the terms of his probation, the district
court revoked probation and executed the sentence. Belanger filed an Idaho Criminal Rule 35
motion, which the district court denied. Belanger appeals asserting that the district court abused
its discretion by denying his Rule 35 motion.1




1
       Belanger’s notice of appeal also included the district court’s order revoking probation and
executing the original sentence as an issue on appeal. Belanger has withdrawn that issue.

                                                 1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Belanger’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Belanger’s Rule 35 motion is affirmed.




                                                2